Citation Nr: 1541238	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In June 2011, the Veteran testified before a Decision Review Officer at the RO. A transcript of the hearing is of record.

Most recently, in October 2014, the Board remanded the matter for additional development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the claim for a TDIU in order for the agency of original jurisdiction to develop and adjudicate the issue as it had been raised in connection with the Veteran's claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD), and consideration of other service-connected disorders.  All of the Veteran's service-connected conditions were to be taken into account in addressing the issue of entitlement to TDIU.  See 38 C.F.R. § 4.16 (2014).  Following the October 2014 Remand, the Veteran underwent a November 2014 VA PTSD examination, a March 2015 VA examination for bilateral hearing loss and tinnitus, as well as, a March 2014 VA prostate examination.  
The November 2014 VA PTSD examiner opined that the Veteran's overall mental health functioning falls in the range of moderate symptomatology.  The Veteran's psychiatric symptoms and diagnosed mental disorders were found to more likely than not result in a moderate impairment of occupational functioning and thus it was less likely than not that they would render the Veteran unable to secure and maintain substantially gainful employment.

The March 2015 VA audiologist did not provide an opinion on whether the Veteran's service-connected bilateral hearing loss and tinnitus rendered the Veteran unable to secure and maintain substantially gainful employment.  Instead, she stated the impact in the Veteran's own words that "his wife tells him his hearing is getting worse because he does not pick up on things as he should.  He does not hear instructions and has to ask people to repeat themselves."  The Veteran reported that his tinnitus did not impact his ability to work.

The March 2015 VA prostate examiner stated that the Veteran's prostate cancer did not impact his ability to work.

The Board notes that the Veteran has a combined disability rating of 80 percent.  Thus, the percentage requirements of § 4.16(a) are met.  The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work. Friscia, 7 Vet. App. at 297.  Here, for example, although the November 2014 examiner indicated that the Veteran's PTSD resulted in moderate occupational functioning and rendered it less likely than not that he would be unable to secure and maintain substantially gainful employment, neither the aforementioned opinions, nor any VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Indeed, the Veteran, through his representative raised this same point.  See July 2015 Informal Hearing Presentation.  

Given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the Veteran's entitlement to TDIU.  Further development is, therefore, necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to an appropriate VA examiner(s) for an assessment of the severity and the impact of his service-connected disabilities (PTSD; status post radical retropubic prostatectomy for prostate cancer; type II diabetes mellitus; tinnitus; status post prostatectomy painful scar; erectile dysfunction; right ear hearing loss; and status post prostatectomy painful scar) on his ability to obtain and/or engage in substantially gainful employment.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he has been precluded from all forms of substantially gainful employment during any period contemplated by this appeal.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the report. 

In rendering his/her opinion, the examiner should specifically discuss whether the Veteran's service-connected disabilities preclude him from all types of employment, to include sedentary or light-duty employment.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the effects of any nonservice-connected disabilities.  A complete rationale or explanation should be provided.

2. After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a TDIU based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

